Citation Nr: 0838405	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  05-01 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an earlier effective date for non-service 
connected disability pension, currently effective as of 
September 8, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1974 to February 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The case, at the request of the veteran, has since 
been transferred over to the RO in St. Petersburg, Florida.

The case was brought before the Board in December 2007, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the veteran in 
the development of his claims, to include obtaining Social 
Security Administration (SSA) disability records. The 
requested development having been completed, to the extent 
possible, the case is once again before the Board for 
appellate consideration of the issues on appeal. 


FINDING OF FACT

The veteran's initial claim for nonservice connected 
disability pension benefits was received on September 8, 
2003; he was not prevented from submitting an earlier claim 
due to physical or mental disability, which was not the 
result of his own willful misconduct.


CONCLUSION OF LAW

An effective date earlier than September 8, 2003, for the 
payment of nonservice connected pension benefits is not 
assignable.  38 U.S.C.A. §§ 5110, 5103A, 5107(b) (West 2002 
and Supp. 2008); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 
(2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by letters sent 
to the veteran in September 2003 and March 2008.  Those 
letters advised the veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).  The March 2008 letter 
explained how effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim(s), and has in fact provided 
additional arguments at every stage.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's VA medical records are in the file.  
Private medical records identified by the veteran have been 
obtained, to the extent possible.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  

The veteran indicated he would be applying for Social 
Security Administration (SSA) disability benefits.  The RO 
made attempts to obtain any and all records from the SSA to 
no avail.  Specifically, the RO sent initial and follow-up 
requests to the SSA for any records in existence for the 
veteran in connection with any pending or decided disability 
claim.  The SSA indicated in March 2008 that no file was 
available.  The Board determines the RO has exhausted all 
means of obtaining such records, if they exist, and further 
efforts would be futile. 

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  

Earlier Effective Date

The veteran contends that he is entitled to nonservice 
connected pension benefits prior to September 8, 2003.  He 
argues that he was medically incapacitated and unable to file 
a claim prior to September 8, 2003 and therefore should not 
be penalized for his delay in filing a claim. 

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by the VA. 
38 C.F.R. § 3.151(a).  The term "claim" or "application" 
means a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief of entitlement, to a benefit. 38 C.F.R. § 3.1(p). 
"Date of receipt" generally means the date on which a claim, 
information or evidence was received by the VA. 38 C.F.R. § 
3.1(r).

The statutory criteria for the determination of an effective 
date of an award of disability compensation are set forth in 
38 U.S.C.A. § 5110.  Except as otherwise provided, the 
effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later. 38 C.F.R. § 3.400.

The veteran is not contesting that his initial and sole claim 
for nonservice connected pension benefits was filed on 
September 8, 2003, the current effective date of his award.  
Rather, he is alleging he was entitled to benefits prior to 
that date, but was unable to file a claim due to medical 
incapacitation.

For claims for disability pension received on or after 
October 1, 1984, as here, the effective date is the date of 
receipt of claim. 38 C.F.R. § 3.400(b)(ii). However, an award 
of disability pension may not be effective prior to the date 
entitlement arose. 38 C.F.R. § 3.400(b)(1).  

There is one exception to the rule that pension cannot be 
effective prior to the date of receipt of claim.  If within 
one year from the date on which the veteran became 
permanently and totally disabled he files a claim for a 
retroactive award and establishes that a physical or mental 
disability, which was not the result of the veteran's own 
willful misconduct, was so incapacitating that it prevented 
him from filing a disability pension claim for at least the 
first 30 days immediately following the date on which the 
veteran became permanently and totally disabled, the 
disability pension award may be effective from the date of 
receipt of claim or the date on which the veteran became 
permanently and totally disabled, whichever is to the 
advantage of the veteran.  38 C.F.R. § 3.400(b)(ii)(B).

The veteran filed a claim seeking an earlier effective date 
for his award of nonservice connected pension benefits well 
within one year from his pension award.  The crucial inquiry, 
then, is whether the veteran suffered from some physical or 
mental disability prior to September 8, 2003, which was not 
the result of his own willful misconduct, which was so 
incapacitating that it prevented him from filing an earlier 
disability pension claim.  The Board concludes he did not.

In this case, the veteran does not specify what or when he 
was inflicted with a physical or mental disability so 
incapacitating that it prevented him from filing his claim 
earlier.  Rather, he merely indicates medical records from 
February 2003 to August 2003 "prove" he was medically 
incapacitated and unable to file a pension claim prior to 
September 8, 2003.

Prior to September 8, 2003, medical records indicate the 
veteran was admitted and discharged from a private hospital 
on February 25, 2003, for alcohol "detoxification."  The 
only other pre- September 8, 2003 medical record includes an 
August 14, 2003, hand-written prescription note from a 
private doctor, Dr. Heyd, indicating, "Patient is unable to 
work due to his hepatitis C and tuberculosis...."

While rating board judgment must be applied to the facts and 
circumstances of each case, extensive hospitalization will 
generally qualify as sufficiently incapacitating to have 
prevented the filing of a claim. 38 C.F.R. § 3.400(b)(ii)(B).

The Board finds the August 2003 hand-written note does not 
sufficiently reflect that the veteran was in some way 
medically incapacitated and unable to file a pension claim.  
The February 2003 one-day hospitalization, moreover, hardly 
qualifies as an extensive hospitalization or a medically 
incapacitating event.  Even if the hospitalization is 
arguably sufficiently incapacitating, the veteran's claim 
fails because the hospitalization was clearly due to his own 
willful misconduct, namely alcohol abuse. 

"Willful misconduct" means an act involving conscious 
wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n).  
With regard to the veteran's alcoholic consumption, the 
simple drinking of alcoholic beverage is not of itself 
willful misconduct.  If, in the drinking of a beverage to 
enjoy its intoxicating effects, intoxication results 
proximately and immediately in disability or death, the 
disability or death will be considered the result of the 
person's willful misconduct. 38 C.F.R. § 3.301(c)(2).

In this case, the veteran's alcohol consumption resulted in 
necessary hospitalization for detoxification and, therefore, 
clearly constitutes willful misconduct.  Again, it is not 
clear whether the one-day hospitalization would constitute an 
incapacitating disability.  In any case, the Board concludes 
the hospitalization was clearly due to willful misconduct.  
For these reasons, the Board finds the exception under 38 
C.F.R. § 3.400(b)(ii)(B) does not provide a basis for an 
earlier effective date.

Therefore, as the record shows that the veteran first 
submitted his claim for nonservice connected disability 
pension on September 8, 2003, and there being no applicable 
exception, this is the proper effective date for the award of 
benefits as dictated by applicable law.  See 38 C.F.R. § 
3.400(b)(ii)(indicating outside any applicable exception, the 
effective date for claims for disability pension is the date 
of receipt of claim).


ORDER

Entitlement to an earlier effective date for non-service 
connected disability pension, currently effective as of 
September 8, 2003, is denied.

____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


